Citation Nr: 9915945	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran had active service from September 1951 to June 
1953.


FINDING OF FACT

The veteran currently suffers from bilateral hearing loss 
that is related to his period of active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, in April 1997, 
the National Personnel Records Center (NPRC) responded to a 
VA request for the veteran's service records by indicating 
that the veteran's records may have been destroyed in the 
fire at the Records Center in 1973.  As a result, the veteran 
was notified that, prior to performing an alternative search 
for sources or records, he needed to submit a completed NA 
form 13055, which he submitted in June 1997.  However, in 
November 1997, the NPRC responded to the VA's request for an 
alternative search for sources of records that such search 
could not be performed with the information contained in the 
submitted NA form 13055.  Thus, given the veteran's inability 
to include in the NA form 13055 any specific dates of in-
service treatment for the claimed disorder, the Board finds 
that the RO has undertaken all possible development to obtain 
the veteran's service medical records, given the information 
available.  While the absence of the veteran's service 
medical records is clearly not helpful to the veteran's 
claim, the absence of those records does not preclude the 
granting of service connection.

As a second preliminary matter, the Board finds that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  
Additionally, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Additionally, before service connection may be granted for 
hearing loss, the loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, impaired hearing will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, in various written statements and during his 
April 1998 hearing at the RO, the veteran indicated that his 
current bilateral hearing loss was incurred during his active 
service.  Specifically, he indicated that he was a member of 
the 213th Field Artillery, and served for 14 months as the 
first man on the 155 Howitzer, which required him to be 
exposed to gunfire noise on a daily basis during this period.  
In support of his contention, the veteran submitted written 
statements from Richard C. Johnson, Mary Jane Fleckenstein, 
and Carol A. Dorner.  Thus, taking into consideration the 
statements by the veteran and the above listed individuals, 
and the fact that his DD 214 shows he served in the Army 
artillery, the Board finds that the veteran qualifies as a 
combat veteran for consideration under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).

Normally, combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases 
under 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Under this rule, satisfactory 
non-expert, or "lay" evidence that a disease or injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if it is consistent with the 
circumstances, conditions or hardships of such service, even 
absent official record of such incurrence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).  However, 
the special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service. Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  In this 
regard, the Board finds that veteran's lay testimony is not 
competent to prove medical causation, but is sufficient to 
establish that he was exposed to acoustic trauma during 
service.  See Grottveit, 5 Vet. App. at 93 ("lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded"). 

With respect to the medical evidence of record, the record 
includes a March 1997 statement by Franklin Holzer, M.D., 
which indicates the veteran's diagnosis was probable noise 
induced high frequency sensorineural hearing loss.  
Additionally, the record includes medical records from the 
Joint Township District Memorial Hospital dated from March 
1994 to March 1997.  These records contain March 1997 
notations indicating the veteran suffered from high frequency 
sensorineural hearing loss probably secondary to noise 
trauma.  Furthermore, these records contain a March 1994 
audiological examination report which shows his pure tone 
thresholds, in decibels, for the left ear were 20, 20, 60, 
60, and for the right ear were 15, 10, 35, 70 both measured 
at 500, 1000, 2000, and 4000 Hertz.  And, a March 1997 
audiological examination report shows his pure tone 
thresholds, in decibels, for the left ear were 20, 10, 65, 
75, and for the right ear were 15, 15, 50, 65 both measured 
at 500, 1000, 2000, and 4000 Hertz.

After a review of the record, the Board finds that the 
evidence shows the veteran's current bilateral hearing 
disability meets the criteria defined in 38 C.F.R. § 3.385 
and Hensley, supra, as well as that, as noted above, he 
qualifies as a combat veteran for consideration under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Additionally, 
the Board finds that the veteran has submitted medical 
evidence that his bilateral hearing loss may be related 
acoustic trauma, and the record does not reflect any 
significant post service acoustic trauma.  As such, the Board 
finds that he has sufficiently shown he is entitled to 
service connection for bilateral hearing loss, and thus, 
service connection is granted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.102, 3.303, 3.385.

In arriving at this determination, the Board has considered 
38 U.S.C.A. § 5107(b), which expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, the evidence of record 
indicates that the veteran was exposed to acoustic trauma 
during his active service, as well as a medical link of his 
current bilateral hearing disability to noise trauma 
sustained in the past.  Thus, after reviewing the evidence of 
record, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the veteran's favor, an award of service connection for 
bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

